UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6683


DEMETRIUS JAROD SMALLS,

                Plaintiff – Appellant,

          v.

ALAN WILSON; SCARLETT WILSON; TRIPP LAWTON; LINDA LOMBARD;
J. AL CANON, JR.; D. PETERS; W. DIXON; RICHARD M. GERGEL;
DAVID HOLTON; DAVID WHITTEN WOLF,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Margaret B. Seymour, Senior
District Judge. (2:15-cv-04014-MBS)


Submitted:   October 28, 2016             Decided:   November 21, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Jarod Smalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Demetrius Jarod Smalls appeals the district court’s order

accepting     the   recommendation        of     the    magistrate       judge    and

dismissing    Smalls’     action   for       failure    to   state   a    claim   and

assessing a strike under 18 U.S.C. § 1915(g) (2012).                        We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm   for   the    reasons       stated    by     the    district     court.

Smalls v. Wilson, No. 2:15-cv-04014-MBS (D.S.C. May 11, 2016).

We deny Smalls’ motions for due process of law, for relief under

Fed. R. App. P. 27, and for release pending appeal.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials         before   this     court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2